Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on November 12th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A and B is withdrawn. Claims 11-13, directed to Species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Tyler Johnson on March 25th, 2021.
The application has been amended as follows:

	In the claims:

	
In Claim 1, Line Number 3, please replace the word, “ground” with the word “surface” after the phrase, “a body unit fixed to a” and before the semi-colon.

	In Claim 1, Line Number 19, please insert the word, “of” after the phrase, “on an upper surface” and before the phrase, “the first graphene layer”.

	In Claim 2, Line Number 5, please replace the word, “an” with the word “a” after the phrase, “contained in the air; and” and before the phrase, “lighting unit”.



	In Claim 12, Line Number 3, please delete the phrase, “of the body unit” after the phrase, “in a longitudinal direction” and before the semi-colon.

	In Claim 13, Line Number 4, please delete the phrase, “to supply the power to the lighting unit and the bench unit” after the phrase, “the bus stop through infrared rays” and before the period.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a bus stop using a solar cell, comprising: a body unit fixed to a surface; a solar cell unit for producing electrical energy from sunlight and comprising a perovskite solar cell; wherein the perovskite solar cell comprises: a substrate; an electrode layer laminated on the substrate and including a Fluorine doped Tin Oxide (FTO); a light absorbing layer laminated on the electrode layer; a perovskite layer laminated on the light absorbing layer and including a perovskite compound; and a graphene-carbon nanotube hybrid structure laminated on the perovskite layer, and including: a first graphene layer laminated on an upper surface of the perovskite layer; a carbon nanotube layer coated on an upper surface of the first graphene layer; a second graphene layer laminated on an upper surface of the carbon nanotube layer; and a polymer layer coated on an upper surface of the second graphene layer.



A skilled artisan would not have had a reason for the above stated limitations, therefore the bus stop using a solar cell as claimed in claim(s) 1-5 and 8-13 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726